Citation Nr: 1435873	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for fibromyalgia.

2.  Entitlement to a rating in excess of 30 percent prior to August 24, 2010 and to a rating in excess of 50 percent from August 24, 2010 for service-connected depression.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery disease (CAD). 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 (service connection claims) and April 2009 (increased rating claims) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned in April 2014.  A copy of the transcript is of record. 

With respect to the Veteran's claim for a total rating based on individual unemployability (TDIU), the Board notes that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although an August 2013 rating decision denied TDIU, the Veteran subsequently has continued to maintain that her service-connected disabilities affect her ability to work.  See April 2014 Hearing Transcript.  In light of the Veteran's statements, the Board finds that the issue of entitlement to a TDIU is reasonably raised again by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issues of entitlement to increased ratings for service-connected depression, entitlement to service connection for CAD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At her April 2014 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew her claim for entitlement to a rating in excess of 40 percent for fibromyalgia.

2.  Hypertension was not identified or noted at the time of the Veteran's entrance into service.

3.  There is clear and unmistakable evidence that the Veteran's hypertension preexisted her active service.

4.  There is clear and unmistakable evidence that the Veteran's preexisting hypertension was not aggravated during active service beyond its natural progression.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 40 percent for fibromyalgia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  Hypertension was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2013).

The Veteran indicated her desire to withdraw her appeal regarding the issue of entitlement to a rating in excess of 40 percent for fibromyalgia at her April 2014 BVA hearing.  The Board notes that the issue had been previously rated as "fibromyalgia with degenerative arthritis of the cervical, thoracic, and lumbar spine."  In an October 2013 rating decision, the RO granted separate ratings for degenerative joint disease of the thoraco-lumbar spine with intervertebral disc syndrome and for degenerative joint disease of the cervical spine.  Separate ratings were additionally granted for radiculopathy of the left and right lower extremities.  

The Board finds that the Veteran's statements indicating her intention to withdraw the appeal regarding fibromyalgia, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn her appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  With respect to her thoraco-lumbar spine and cervical spine, as the Veteran has not appealed the separate ratings or effective dates assigned by the RO in the October 2013 rating decision, these are also no longer on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  This statutory provision is referred to as the 'presumption of soundness.' Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.'). This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...'). 

The Veteran seeks service connection for hypertension.  The Veteran's October 1973 enlistment examination report reflects a normal heart examination; her blood pressure was within normal limits.  Because the Veteran's heart and blood pressure were evaluated as normal at service entrance in October 1973, the presumption of sound condition at service entrance attaches to her heart and blood pressure.  38 C.F.R. § 3.306.  Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that the Veteran's hypertension clearly and unmistakably existed prior to service and that it was not aggravated therein.  VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds that both of these criteria have been met and that the presumption of soundness, as it pertains to the Veteran's hypertension, has been rebutted.

As to the 'preexistence prong,' the record includes an October 2013 VA examiner's conclusion that, following a review of the Veteran's medical records, to include review of the Veteran's claims folder, there was clear and unmistakable documentation of preexisting hypertension prior to service and it was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).

The October 2013 VA examiner explained that service treatment records show that the Veteran was on a water pill for hypertension prior to entry in 1973, but was not on it at the time of entry, and was not restarted on blood pressure medication during service.  She noted that there was no history of complications of hypertension such as stroke, peripheral vascular disease, heart disease, or kidney disease.  The VA examiner stated that during service, service treatment records show that the Veteran had normal blood pressures ranging around 112-134/70-80 when she was not pregnant.  When the Veteran was pregnant in 1977, she had some elevated blood pressures up to 140/90, which came back down to normal after delivery, it was noted that she was not on blood pressure medication during pregnancy or during service.  The VA examiner summarized that the Veteran had hypertension prior to service, for which she was on a water pill.  At entry, she was off blood pressure medication, and during service, did not require restarting blood pressure medication.  It was noted that the Veteran restarted blood pressure medication after separation.

The VA examiner noted that the Veteran has had several decades of hypertension without complications, and is still just on one blood pressure medication, hydrochlorothiazide.  Although it was noted the Veteran has had some elevated blood pressures recorded this year, and her blood pressure may not be perfectly controlled, this would be considered natural progression of hypertension, not aggravation.  The VA examiner opined that blood pressure increases with age, and it is the natural progression of hypertensive people to require the addition of a second or third medication for continued control. 

The August 2013 VA examiner's opinion is considered to be highly probative as it is shown to have been based on a review of the Veteran's claims file, and is accompanied by a sufficient explanation.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent, contrary opinion of record.  The Board has considered a December 2008 statement from a private treating practitioner noting that the Veteran has a longstanding history of severe hypertensive cardiovascular disease that began while the Veteran was in the military.  However, this statement does not mention or explain the Veteran's preservice use of a water pill.  Little probative value is accorded to this private opinion.  Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's hypertension existed prior to her period of active duty service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012).

With regard to the 'aggravation prong', the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting hypertension was not aggravated during military service beyond its natural progression.  Significantly, the October 2013 VA examiner provided the one competent opinion that addresses the aggravation question of the Veteran's claim.  As noted above, the October 2013 VA examiner determined that there is clear and unmistakable evidence that the Veteran's preexisting hypertension was not aggravated during or by the Veteran's military service beyond its natural progression.  

The October 2013 VA examiner's opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims file and is consistent with the evidence of record, namely the Veteran's pre-service and service treatment records, and it is accompanied by a sufficient explanation.  Prejean; Nieves-Rodriguez.  There is no competent, contrary opinion of record.

Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's hypertension was not aggravated by her period of active duty service.  Wagner; Horn.  There is no basis to allow the Veteran's claim for service connection for her preexisting hypertension.

Consideration has been given to the Appellant's assertion that her hypertension was either aggravated by her active service or had its onset therein.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case,  hypertension, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that a VA medical opinion was needed to address the root cause of this disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report her blood pressure symptomatology, there is no indication that the Appellant is competent to provide an opinion that the reported in-service blood pressure symptoms represented an aggravation of her hypertension (as opposed to the natural waxing and waning of the condition), or to link her current diagnosis of hypertension to her period of military service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation for the above-cited hypertension disability.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating heart disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As there is no competent medical evidence of record to support the claim for service connection for hypertension the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a June 2007 letter of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  Moreover, in the June 2007 letter, the RO provided the Veteran with Dingess notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Consequently, the Board finds that the duty to notify has been satisfied as to this claim.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records (STRs) and VA and private outpatient treatment and examination records.  The Veteran's Social Security Administration (SSA) records were additionally obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Discussion of the Veteran's April 2014 BVA hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
Next, the Veteran was afforded a VA examination in February 2012, with addendum opinion in October 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion together adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim for entitlement to a rating in excess of 40 percent for fibromyalgia is dismissed without prejudice.

Service connection for hypertension is denied.


REMAND

Increased Rating Depression-  The Veteran was last afforded a VA examination in February 2012 regarding her service-connected depression.  The Veteran testified at her April 2014 BVA hearing that her condition had worsened since her last VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of her service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Service Connection CAD-  The Veteran asserts that she currently suffers from coronary artery disease (CAD) related to service.  At her BVA hearing she appeared to relate her current CAD to weight gain following an in-service motor vehicle accident.  See BVA Hearing Transcript (T.) at 4.

Service treatment records reflect that the Veteran gave birth in April 1977.   Records reflect that she experienced hypertension while pregnant.  Her November 1977 separation examination notes that she had "weight loss, secondary to dieting for obesity."  It also noted that the Veteran had experienced hypertension during pregnancy, which was now within normal limits on exam.  An evaluation of her heart was normal at that time. 

The post-service medical evidence includes VA and private treatment records which reflect a current diagnosis of CAD.  The record additionally contains an October 2011 letter from her private treating physician noting that scientific studies found in the American Heart Journal have reported that pre-eclampsia is predictive of future cardiovascular conditions such as hypertension and ischemic heart disease.  The Veteran has not been afforded a complete VA examination regarding her CAD (a February 2012 VA examination only briefly discusses her CAD), nor has an etiological opinion been obtained.  In light of this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of her CAD.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU-  As noted above, a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although an August 2013 rating decision denied TDIU, the Veteran subsequently has continued to maintain that her service-connected disabilities affect her ability to work.  See April 2014 Hearing Transcript.  The Board therefore finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of her increased-rating claim pursuant to Rice.  While on remand the Veteran should be afforded appropriate notice and a VA examination.

While on Remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of what evidence she must submit to support a claim for TDIU.

2.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for her claimed disabilities.  After securing any necessary authorization from her, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC.   
Regardless of whether the Veteran responds all outstanding VA treatment records should be obtained.

3.  Following the development above, the Veteran should be afforded a VA psychiatric examination to assess the current severity of her depression.  The examiner should identify all associated symptoms and discuss the severity of each symptom on the Veteran's social and occupational adaptability.  The VA examiner must review the Veteran's claims file.  

The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning  (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file.  

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Following the development in Remand paragraph 2, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of her coronary artery disease, and its relationship, if any, to her military service from December 1973 to December 1977, or any incident thereof.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that her CAD had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to her active service from December 1973 to December 1977. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

5.  Schedule the Veteran for an appropriate VA examination to determine whether her service connected disabilities preclude him from obtaining or maintaining gainful employment.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that her service-connected disabilities, alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation consistent with his education and occupational background.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on her ability to obtain or maintain employment, to include discussion of obstacles and challenges she might face, and her capability for performing sedentary employment in light of her past employment experience.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

6.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2013).  She has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


